Citation Nr: 0825410	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-31 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1972 
and from September 1983 to January 1992.  He died in November 
2003.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant disagreed with this decision in June 
2005.  She perfected a timely appeal in September 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

It appears that there are outstanding medical records which 
have not been obtained and associated with the claims file.  
In support of her claims, the appellant submitted a September 
2006 letter from Dante P. Escalante, M.D. 
("Dr. Escalante").  In his letter, Dr. Escalante stated 
that, on review of available medical records, he noticed a 
September 24, 2000, entry of 128 for glucose, 250 for 
cholesterol, and 349 for triglycerides.  It is unclear 
whether the September 24, 2000, entry discussed by 
Dr. Escalante was from a private or VA treatment record.  
Dr. Escalante then cited to a December 20, 2001, VA treatment 
record from the VA Medical Center in San Antonio, Texas 
("VAMC San Antonio"), which showed a diagnosis of diabetes 
mellitus type II.  The Board notes that there are no records 
dated in December 2001 from VAMC San Antonio in the claims 
file.  Thus, on remand, the RO should attempt to identify the 
record cited by Dr. Escalante and obtain the veteran's up-to-
date VA and private treatment records.
  
Because this claim is being remanded to the RO/AMC for 
additional development, the Board notes that the RO/AMC also 
should remedy any VCAA notice problems.  In a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The Board notes that a February 2004 VCAA notice 
letter contained an explanation of the evidence and 
information required to substantiate DIC claims based on 
disabilities both service-connected and not service-
connected.  The February 2004 VCAA notice letter did not 
inform the appellant of the disabilities for which the 
veteran was service-connected at the time of his death.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  
Specifically, issue appropriate notice on 
the appellant's claim of entitlement to 
DIC under 38 U.S.C.A. § 1318.  This 
notice should identify the disabilities 
for which the veteran was service-
connected at the time of his death and 
provide an explanation of the evidence 
and information required to substantiate 
a DIC claim based on previously service-
connected disabilities and non service-
connected disabilities.

2.  The RO/AMC should contact Dante P. 
Escalante, M.D. ("Dr. Escalante"), and 
ask him to identify whether the September 
2000 entry cited in his September 2006 
letter was from a private or VA treatment 
record.  A copy of any response from 
Dr. Escalante should be included in the 
claims file.

If Dr. Escalante responds that the entry 
he cited in his September 2006 letter is 
from a private treatment record, then the 
RO/AMC should contact the veteran and 
obtain a signed release for the private 
treatment records identified by 
Dr. Escalante.

If Dr. Escalante responds that the entry 
he cited in his September 2006 letter is 
from a VA treatment record, then the 
RO/AMC should obtain the record(s) 
identified by Dr. Escalante from the 
appropriate VA medical facility.

3.  Obtain outstanding VA treatment 
records that have not been associated 
with the claims file already.  
Specifically, the RO/AMC should obtain 
all outstanding VA treatment records from 
the VA Medical Center in San Antonio, 
Texas.  

4.  After completion of the foregoing, 
readjudicate the claims for service 
connection for the cause of the veteran's 
death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  If the 
benefit sought on appeal remains denied, 
the appellant and her service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

